Citation Nr: 1119843	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge at the RO in December 2010.  A transcript of the hearing has been associated with the claims file.

Based on the statements of the Veteran and his representative as well as a review of the record, and in light of the recent holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Board has broadened the issue to include major depression.  As will be discussed in greater detail below, this disorder will be combined with the reopened claim of entitlement to service connection and the issue is recharacterized as that of a claim of entitlement to service connection for an acquired  psychiatric disorder, to include PTSD and major depression.

The issue of entitlement to an acquired psychiatric disorder to include PTSD and major depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In rating decisions of September 1996 and October 2002, the RO denied service connection for PTSD; the Veteran did not timely appeal.

2.  The evidence received since the October 2002 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1996 and October 2002 rating decisions are final.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the Board's reopening of the Veteran's claim of entitlement to service connection for PTSD, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1996 rating decision, the RO denied service connection for PTSD.  It concluded that the Veteran did not have a diagnosis of PTSD.  In October 2002 the RO concluded that entitlement to service connection remained denied because there was no evidence of a diagnosis of PTSD.

The record at the time of the October 2002 rating decision included the Veteran's service treatment records, which are negative for any diagnosis, complaint, or abnormal finding indicative of PTSD.  

The record also contained the report of a June 1996 VA examination.  The examiner concluded that there was no evidence of PTSD.  The diagnosis was major depressive disorder.

Following the Veteran's August 2002 petition to reopen his claim, a VA examination was scheduled.  The record shows that the Veteran did not report for that examination.

The evidence added to the file since the October 2002 rating decision includes a private treatment record reflecting a diagnosis of PTSD.  The Board notes that the evidentiary defect identified by the RO was that there was no evidence of a PTSD diagnosis.  In light of evidence curing that defect, the claim of entitlement to service connection for PTSD may be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

As an initial matter the Board notes that effective July 12, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

75 Fed. Reg. 39845 (July 13, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010.

As noted, the claims file contains treatment records reflecting diagnoses of PTSD and major depression.  At his December 2010 hearing, the Veteran provided testimony concerning his PTSD stressors.  He stated that in October 1962 the USS Midway lost power and was adrift in 60-foot swells.  He indicated that in December 1963, aboard the USS Midway, he witnessed an F-4 Phantom crash into the sea.  He also described an incident when he discovered a spill of napalm on the deck of the ship.  A written statement submitted in conjunction with his hearing, the Veteran indicated that the napalm incident occurred aboard the USS Hancock.  In light of these newly reported stressors, the agency of original jurisdiction (AOJ) should review the Veteran's statements and determine whether there is sufficient evidence to attempt corroboration of the stressful incidents reported by the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is evidence of a current disability; evidence suggesting an in-service event, injury or disease; and evidence suggesting that the current disability might be related to service.  However, the evidence is insufficient to decide the case.  Thus, a VA examination is necessary.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Attempt verification of the stressors reported by the Veteran at his December 2010 hearing, including the October 1962 loss of power on the USS Midway, the F-4 Phantom crash in December 1963, and the napalm spill on the USS Hancock.

2.  After the above has been completed, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  The examiner should be advised as to whether there is credible evidence supporting any of the Veteran's reported stressors and should be informed of the places, types, and circumstances of the Veteran's service.  

Any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail.

The examiner should report a multi-axial diagnosis, identifying all current psychiatric disorders.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  Alternatively, the examiner should opine as to whether the Veteran may be diagnosed with PTSD that is due to reported experiences that are consistent with the places, types, and circumstances of the Veteran's service.

As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's service.  

Any opinion expressed must be accompanied by a complete rationale.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


